Allowable Subject Matter
Claims 1-5 are allowable because the features associated with “the first fastener array is formed of a pair of upper hitches arranged in upper left and right side positions on said first panel, and a pair of lower hitches arranged in lower left and right side positions on the first panel; the second fastener array is formed of a pair of upper receivers arranged in upper left and right side positions on said second panel with each having an upward opening, and a pair of lower receivers arranged in lower left and right side positions on the second panel with each having a downward opening; said upper left and right hitches of the first fastener array are positioned to enter said respective upper left and right receivers at said upward openings, establishing a junction of known distance to said lower hitches and to said downward openings of said lower receivers, wherein the known distances between the downward openings and the lower hitches establishes an interference fit wherein the position of the lower receivers interferes with clear entry of the lower hitches into the downward openings of the lower receivers; and a height adjustable slide connected to a lower receiver, the height adjustment modifying said interference fit” overcome the prior art of record.  For instance, such references as Geary et al. (US 2017/0336833) disclose the use of an access panel that includes a plurality of locking mechanisms, Wu et al. (US 9,041,867) and Austin et al. (US 8,717,506) disclose the use of some type of pressure/force that must be used in order to provide the assembly between a first cover and a second cover, and St. Clair (US 8,885,110) discloses the use of protective shielding covering the display device which may allow for the easy assembly/disassembly of the shielding.  However, the prior art of record cannot be reasonably combined in order to teach the specific structure as disclosed in the claimed invention.
Claim 6 is allowable because the features associated with “an upper receiver disposed at an upper position on said housing, on a second of said front and back housing panels, carrying a 
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425